SUPPLEMENT DATED MARCH 1, 2013 to PROSPECTUSES DATED DECEMBER 31, 2003 FOR KEYPORT OPTIMA, AND KEYPORT ADVISOR OPTIMA AND KEYPORT ADVISOR CHARTER PROSPECTUSES DATED APRIL 30, 2004 FOR KEYPORT VISTA AND KEYPORT ADVISOR VISTA PROSPECTUSES DATED APRIL 30, 2010 FOR KEYPORT ADVISOR, KEYPORT CHARTER AND KEYPORT LATITUDE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A Pursuant to Board of Trustee and shareholder approval, effective at the close of business on April 26, 2013, Columbia Variable Portfolio – High Income Fund will merge into Columbia Variable Portfolio – Income Opportunities Fund and Columbia Variable Portfolio – Money Market Fund will merge into Columbia Variable Portfolio – Cash Management Fund. Please retain this supplement with your prospectus for future reference.
